DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-8, 11, 13, 16-18, and 23-29 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shavit et al. (USPAPN 2012/0190505) discloses:
receiving motion capture data while a training subject demonstrates a physical activity sequence (see para [65] and [78] and fig 7A-7C, a camera capturing a video of an exercise routine demonstrated by an instructor);
identifying one or more primary body elements based on the motion capture data (see para [71]-[74], upon determining which exercise routine is being captured, identifying primary body parts of the instructor);
deriving one or more path characteristic metrics comprising one or more state variable sets for the one or more primary body elements (see fig 7A-7C, deriving an instructor motion metric comprising an instructor skeletal set 760, for the primary body parts of the instructor),
wherein each of the one or more set variable sets comprises one or more of a spatial dimension, an orientation, or a non-spatial dimension configured to define a state of one of the one or more primary body elements during the physical activity sequence (see para [5], [81], and fig 7A, wherein the instructor skeletal set 760 comprises joint 
defining an ideal activity path of the physical activity sequence based on the one or more path characteristic metrics (see para [76] and [82] and fig 8, determining an ideal performance of the exercise routine, by forming a sequence of multiple motion metrics (i.e., a sequence of instructor skeletal sets 760-790-796 of fig 7A-7C) of the instructor for training another user);
tracking a subject's motion throughout a performance of the physical activity sequence using a path tracking model, wherein the path tracking model comprises one or more path similarity measures (see para [67], [68], [83], and [84] and fig 9, tracking a user’s performance while performing the exercise routine by detecting dissimilarities with the ideal performance); and
generating one or more tracking scores based on the one or more path similarity measures (see para [67] and [68], generating a dissimilarity grade based on the dissimilarities).
However, Shavit does not disclose wherein at least one of the one or more path similarity measures comprises a measure of similarity between a curve associated with the ideal activity path and a curve associated with a subject's observed activity path that takes into account a location and ordering of the points along the curves. Similar reasons apply to claim 11.

Regarding claim 25, Shavit discloses everything claimed as applied above (see reasons for claim 1), and further discloses determining the one or more tracking scores 
However, Shavit does not disclose determining a real-time adherence to the ideal activity path by the subject based on a minimum difference between at least one of a current spatial dimension, orientation, or non- spatial dimension in dimensions X, Y, and Z of the one or more path characteristic metrics and a set of path characteristic metric values, ordered in sequence, defining the ideal activity path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668